NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE CONAIR CORPORATION,
Petition.er. -
Miscel1aneous Docket No. 987
On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Pennsyl-
vania in case no. 10-CV-1497, Judge Cynthia M. Rufe.
ON PETITION
Before R.ADER, Chief Judge, LoUR1E and O’MALLEY,
Circuit Juclges.
PER CURIAM.
0 R D E R
Conair Corporation seeks a petition for a writ of man-
damus directing the United States Distriot Court for the
Eastern District of Pennsy1Vania to vacate its order
denying Conair’s motion to dismiss Bruce A. Rogers’ 35
U.S.C. § 292 qui tam relator suit. Conair also moves for

IN RE CONAIR CORPORATION 2
an order to show cause why an order of contempt should
not be issued.
On September 16, 2011, the President signed into law
the Leahy-Smith America Invents Act, H.R. 1249, 112th
C0ng. (1st Sess. 2011), amending 35 U.S.C. § 292 and
including the following text regarding the effective date of
this provision: “The amendments made by this subsection
shall apply to all cases, without exception, that are pend-
ing on, or commenced on or after, the date of the enact-
ment of this Act.” Leahy-Smith America I'nvents Act,
§ 16(b)(4)-
In light of the enactment of the Leahy-Smith America
Invents Act, we deem it the better course to deny Conair’s
petition in order for the district court to address the
potential effect of the Act on this case in the first instance.
To the extent necessary, Conair can petition for a writ of
mandamus seeking the same relief after such" issues are
resolved.
Accordingly,
IT ls ORDERED THAT;
(1) The petition is denied.
(2) The motion for order to show cause is denied.
(3) The stay is lifted.
FoR THE CoURT
SEP 232U11
/sf J an Horba1y
Date J an Horbaly
Clerk
Fl
u.s. colum olF§.rpPEALs ma
me renew crRcurT
SEP 2 3 2011
1ANH0RaALv
clean

3
IN RE CONA.lR CORPORATION
cc: Edward T. Kang, Esq.
Joshua R. Slavitt, Esq.
Clerk, United States District Court for the Eastern
District Of Pennsylvania
S
le